Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 05/04/2022 for application number 17/074,059. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on  05/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10841830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Damnjanovic et al. (US 2019/0380153 A1; hereinafter “Damnjanovic”) 
Damnjanovic et al. (US 2014/0126399 A1; hereinafter “Damnjanovic-2”)
Quan et al. (US 2018/0070378 A1; hereinafter “Quan”).
Ryoo et al. (US 2020/0037345 A1) 
Pelletier et al. (US 2020/0059345 A1)
Lee et al. (US 2019/0124674 A1) 
Loehr et al. (US 2018/0014322 A1) 
Feuersanger et al. (US 2013/0058315 A1) 
Zhang et al. (US 2018/0063869 A1) 
Lee et al. (US 2018/0115985 A1) 
Moon et al. (US 2018/0049227 A1).
3GPP TS36.321 V14.2.1 (2017-03) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“triggering a buffer status report (BSR) in response to data becoming available for the at least one second logical channel;
triggering an SR for transmission of the BSR, in response to the first radio resource not meeting the second LCP mapping configured for the at least one second logical channel that triggered the BSR;
transmitting the BSR via a second radio resource of the second radio resources”.
In contrast, the closest prior art, Damnjanovic discloses a method comprising: receiving, by a wireless device from a base station, one or more messages indicating: a first scheduling request (SR) resource, of the base station, corresponding to at least one first logical channel, the at least one first logical channel having a first logical channel prioritization (LCP) mapping to first radio resources; and a second SR resource, of the base station, corresponding to at least one second logical channel, the at least one second logical channel having a second LCP mapping to second radio resources ([0062]; [0070] and Fig. 5); receiving at least one first uplink grant indicating a first radio resource of the first radio resources, and triggering an SR in response to data becoming available for the at least one second logical channel based on the second LCP mapping indicating that the data of the at least one second logical channel is not permitted to be transmitted via the first radio resource ([0069] eMBB resources inadequate for URLLC);receiving at least one second uplink grant indicating a second radio resource of the second radio resources ([0070] and Fig. 5); and transmitting one or more transport blocks via the second radio resource ([0070] and Fig. 5).  
Quan discloses triggering a buffer status report (BSR) in response to data becoming available for the at least one second logical channel, and triggering an SR, for transmission of the BSR ([0188]). 
However, as argued persuasively by the applicant in the prosecution of the parent application, if the teaching of Quan were applied to Damnjanovic, then the ''first radio resource" of independent claim 1, which has been granted to the wireless device, would be used to transmit the BSR. But Quan teaches that an SR should only be triggered for transmission of the BSR "if there is no uplink resource". By contrast, the wireless device of independent claim 1 does have an uplink resource available (the ''first radio resource"), but triggers an SR anyway, based on "the first radio resource not meeting the second LCP mapping configured for the at least one second logical channel that triggered the BSR". Therefore, a combination of Damnjanovic and Quan fails to teach the claimed features.
Other prior art of record documents also do not disclose or suggest the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 11 and 20 mutatis mutandis. Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471